Citation Nr: 0120435	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating determination of 
the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999.

2.  The death certificate listed the immediate cause of death 
as pulmonary tuberculosis, pneumonia, fulminant.  Other 
significant conditions contributing to death were old age.  

3.  During the veteran's lifetime, service connection had not 
been established for any disability.

4.  Tuberculosis was not manifest during service or within 3 
years of separation from service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  

In December 2000, the RO informed the appellant of the 
changes in the law and afforded her the opportunity to submit 
additional evidence.  The information obtained from VA was 
detailed and specifically suggested the types of evidence 
that should be submitted.  It has therefore complied with the 
VCAA.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

If the disorder is PTB, service connection may be granted if 
manifested to a compensable degree within three years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

The death certificate shows that the veteran died in May 
1999.  According to the death certificate, the immediate 
cause of death was PTB, pneumonia, fulminant.  Other 
significant conditions contributing to death included old 
age.  

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  Since 
some service medical records might be missing, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 2 Vet. App. 365, 367 
(1991).

A February 1992 X-ray report from the Republic of the 
Philippines Department of Health revealed that the veteran 
had minimal PTB with emphysema.  

In an April 1994 report, the veteran's private physician, S. 
V., M.D., indicated that he had previously treated the 
veteran for minimal PTB associated with emphysema.  He 
indicated that the veteran received treatment from February 
1992 to November 1992.  

In a November 1997 report from Talon General Hospital, the 
veteran was noted to have dense infiltrates at the right 
upper lobe compatible with moderate PTB with undetermined 
activity, hyperexpansion of both lungs, and cicatricial and 
segmental atelectatic changes in the right upper lobe.  

A May 31, 1999, report from Vitin's Health Clinic indicates 
that the veteran died on May [redacted], 1999, with a diagnosis of 
PTB, pneumonia-fulminant.  

In July 1999, a report was received from Talon General 
Hospital indicating that the veteran was hospitalized from 
November 28, 1997, to November 29, 1997, with diagnoses of 
moderate PTB and chronic obstructive pulmonary disease, 
emphysema.  The veteran's condition was noted to be improved 
at the time of discharge.  

In October 1999, two separate reports were received.  In a 
letter dated December 6, 1974, the veteran's private 
physician, A. A., M.D., indicated that an August 1970 chest 
X-ray, the first one he had taken, revealed minimal PTB in 
the right upper lobe.  Treatment for PTB was shown from 
August 1970 through April 1972.  

In a September 1999 letter, the veteran's private physician, 
R. C., M.D., indicated that he had treated the veteran for a 
long-standing cough on September 10, 1968.  

In a December 1999 report, the veteran's private physician, 
H. F., M.D., indicated that sometime in 1965, the veteran had 
come to a clinic where he was the Municipal Health officer 
for medical assistance and consultation.  Dr. F. noted that 
the veteran had been suffering from chest and back pains, 
cough, and body weakness, suspected to be PTB.  He stated 
that chest X-rays confirmed that the veteran was suffering 
from PTB.  

As to the causes of death listed on the veteran's death 
certificate, the Board notes that PTB, pneumonia, fulminant, 
were not noted until many years after service.  The first 
objective medical finding of PTB was not until 1965, more 
than 18 years after the veteran's separation from service.  
Moreover, there has been no objective medical evidence 
submitted relating either of these disorders to the veteran's 
period of service or to the 3 years immediately following 
service.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service are her own contentions, as set forth 
in various correspondence received by VA.  The Board does not 
doubt the sincerity of the appellant's belief in this claimed 
causal connection.  However, as the appellant has not been 
shown to be a medical expert, she is not qualified to express 
an opinion regarding any medical causation of the PTB, 
pneumonia fulminant, which led to the veteran's death.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The current record fails to demonstrate any basis to link the 
veteran's death with his period of service.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  Based on the record, 
the veteran died many years after service due to tuberculosis 
and that disease process was not manifested during service or 
within 3 years of separation from service.

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

